Citation Nr: 1008659	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left leg injury, to include a left knee 
replacement.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claim 
on appeal.  

In August 2008, the Veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the Veteran's claims folder.  

In November 2008, the Board remanded the matter on appeal for 
further development.  As will be discussed below, the claim 
to reopen is granted and the issue of entitlement to service 
connection for the residuals of a left leg injury, to include 
a left knee replacement (hereinafter left leg disorder) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In August 2003, the RO denied the claims for service 
connection for a left leg injury and a left ankle injury.  
The Veteran was notified of that decision, but did not 
initiate an appeal.

2.  Some of the evidence received since August 2003 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left leg disorder.




CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision that denied service 
connection for a left leg injury and left ankle injury is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for a left leg disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit review of the petition to reopen for entitlement to 
service connection for a left leg disorder, which is remanded 
for further development by the RO as discussed below.  As the 
determination below represents a grant of the petition, a 
detailed discussion of the impact of the VCAA on this appeal 
is not necessary.  In view of the outcome, any deficiencies 
in such notice or assistance have not prejudiced the Veteran.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds Mayfield v. 
Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

An August 2003 RO decision denied service connection for a 
left leg injury and a left ankle injury.  The claim for a 
left leg injury was denied because the evidence did not show 
that this condition was either occurred in or caused by 
service.  The left ankle claim was denied because although 
there was a record of treatment in service for a left ankle 
injury, no permanent residual or chronic disability subject 
to service connection was shown by the service treatment 
records or demonstrated by evidence following service.  The 
Veteran was notified of the denial in August 2003.  Because 
the Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The Veteran, however, now 
seeks to reopen these claims.  (During his August 2008 
hearing, the Veteran described in-service injuries to both 
his left knee and ankle, indicating an intent to reopen both 
claims.  Consequently, although the Veteran appears to 
primarily seek service connection for his left knee, the 
issue on appeal has been recharacterized as a single matter 
to include consideration of his entire left leg, to include 
his knee and ankle.)  As noted, despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 2003 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the August 2003 rating decision includes, but 
is not limited to, private treatment records, VA treatment 
records, Social Security Administration (SSA) records, as 
well as various statements and testimony provided by the 
Veteran.  

As noted above, the Veteran's claim was previously denied, in 
part, because there was no evidence that a left leg injury 
was occurred in or caused by service.  The Veteran has now 
provided testimony describing injuries to his left leg during 
service.  In particular, the Veteran testified that his left 
ankle was banged up while working in the motor pool, he 
sprained his ankle after falling down the stairs, he injured 
his leg when a vehicle he was riding in turned over, and he 
banged his knee while riding over rough terrain in a vehicle 
without seat belts.  The Veteran indicated that not all of 
these incidents were recorded during service.  The Veteran's 
testimony is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim, specifically an in-
service injury.  Further, as its credibility is presumed for 
purposes of a reopening and is within the competency of the 
Veteran, his testimony raises a reasonable possibility of 
substantiating the claim.  See Justus, 3 Vet. App. at 513; 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  (The Board notes that 
the Veteran is not competent to assert that he sprained his 
left ankle after falling down the stairs as that is a medical 
determination but he is competent to report that his ankle 
was sore or swollen.)  For these reasons, the Board finds 
that the Veteran's testimony warrants a reopening of the 
claim of service connection for a left leg disorder, as it is 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).


ORDER

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
a left leg disorder, is reopened.


REMAND

Service connection for a left leg disorder

As stated above, the Veteran has provided additional details 
about injuries he sustained to his left leg during service.  
In particular, the Veteran testified that his left ankle was 
banged up while working in the motor pool, he sprained his 
ankle after falling down the stairs, he injured his leg when 
a vehicle he was riding in turned over, and he banged his 
knee while riding over rough terrain in a vehicle without 
seat belts.  The service treatment records reflected that the 
Veteran sought treatment for pain and swelling of his ankles 
in March 1978.  His left ankle was found to be within normal 
limits.  A July 1978 record showed that the Veteran was 
involved in a car accident.  Although the Veteran complained 
of head an neck pains after the accident, there was no 
mention of a left knee or leg injury.  

Nevertheless, the Veteran is competent to report that he 
banged his left knee when riding in a vehicle without seat 
belts over rough terrain and that he injured his left ankle 
when working in the motor pool and after falling down stairs.  
Additionally, even though there is no indication in the July 
1978 record that the Veteran injured his left knee in the car 
accident, he is still competent to report such.  Thus, it 
appears that the Veteran had injuries to his left knee and 
left ankle during service.

In his February 2006 claim to reopen, the Veteran noted that 
his left leg disorder began in October 2002.  The post-
service evidence indicates that the Veteran had findings of 
degenerative changes in his left knee since September 2002.  
In this regard, an x-ray from the M.C.C.G. dated in January 
2003 showed no change from the prior September 2002 x-ray, 
which showed degenerative changes.  In 2003, the Veteran had 
surgery on his left knee.  In a January 2005 disability 
evaluation for SSA, the Veteran reported that he began having 
pain in his left knee approximately one year prior to the 
2003 surgery.  There is no post-service medical evidence of a 
left ankle disorder, nor does the Veteran appear to assert 
that he has a current left ankle disorder.  

Although the current evidence of record does not indicate 
that the Veteran began having problems with his left knee 
until 2002, the Veteran testified that he sought treatment 
for his left leg at an emergency room shortly after his 
separation from service.  In February 2009, the Veteran 
identified the facility as N.M.C. in Salinas, CA.  
Additionally, he testified that he sought treatment for his 
left leg at G.M.H. in Atlanta, GA in the 1990s.  In February 
2009, VA requested records from both facilities.  However, no 
response has been received from either facility.  Although 
the Veteran was informed in the September 2009 supplemental 
statement of the case (SSOC) that a response had not been 
received from either facility and he responded in September 
2009 that he had no further evidence to submit, it does not 
appear that VA made another follow-up request for these 
records.  38 C.F.R. § 3.159(c)(1).  A follow-up request is 
particularly important in this case as the Veteran asserts 
that he sought treatment for his claimed disability shortly 
after service.  Moreover, the Board notes that a follow-up 
request is needed as the letters to N.M.C. and G.M.H. do not 
specify the dates when he sought treatment.  Therefore, as 
there are potentially outstanding records relevant to the 
Veteran's claim, a remand is necessary to attempt to obtain 
them.  

Further, the Board notes that the majority of the records 
identified by the Veteran were either obtained on remand or 
were found within his SSA records.  However, the Veteran 
identified receiving treatment from S.V.H. in Sewickley, PA 
in an April 2007 statement.  Although VA asked the Veteran to 
submit a release for these records pursuant to the November 
2008 Board remand via a January 2009 letter, the Veteran did 
not do so.  The Board notes that an internet search indicates 
that S.V.H. is now called H.V.S. in Sewickley, PA.  As the 
claim is already being remanded to obtain records from N.M.C. 
and G.M.H., the Veteran should be afforded another 
opportunity to submit release for records from S.V.H./H.V.S.  

Lastly, the Board finds that as the Veteran has identified 
receiving injuries to his left knee from riding in a vehicle 
on rough terrain wherein his knee banged against the metal of 
the vehicle which the Board finds competent and credible and 
there is evidence of a current left knee disorder, a remand 
is necessary for a VA examination and opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send follow-up 
requests for records from the N.M.C. in 
Salinas, CA for treatment received from 
approximately 1978 to 1995 and for G.M.H. 
in Atlanta, GA for treatment received in 
the 1990s.  The follow-up requests must 
include the approximate dates of treatment 
to aid in locating any outstanding records 
pertinent to the Veteran's claim.  
Additionally, after securing any necessary 
release from the Veteran, VA should 
attempt to obtain records from S.V.H. 
which is now called H.V.S. in Sewickley, 
PA.  The Veteran should be instructed to 
provide the dates he sought treatment in 
order to aid in locating any records.  The 
Board notes that initials for the 
aforementioned private treatment providers 
have been used to protect the identity of 
the Veteran.  However, in all 
correspondence to the Veteran, the full 
name of the facilities should be listed to 
aid the Veteran in identifying the 
records.  The full name of S.V.H. is 
located in April 2007 correspondence from 
the Veteran and the full names of G.M.H. 
and N.M.C. can be found in the February 
2009 initial letters to each facility.  

2.  After the forgoing has been completed, 
schedule the Veteran for a VA examination 
to evaluate his claim for service 
connection for a left leg disorder.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
SSA records, as well as any records 
obtained on remand, the examiner should 
render any relevant diagnoses pertaining to 
the claim for the residuals of a left leg 
injury, to include consideration of the 
left knee and left ankle.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current left leg disorder (to 
include left knee and left ankle) is 
causally or etiologically related to his 
symptomatology in military service 
(December 1976 and December 1978) as 
opposed to its being more likely due to 
some other factor or factors.  In 
particular, the examiner should consider 
the Veteran's statements that he banged his 
left knee when riding in a vehicle without 
seat belts over rough terrain and that he 
injured his left ankle working in the motor 
pool as well as the March 1978 service 
treatment record indicating pain and 
swelling in his ankles.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


